Citation Nr: 1117240	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-37 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by recurrent urinary tract infections.

2.  Entitlement to service connection for residuals of a shrapnel wound of the right hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's urinary tract infections are due to a use of chlorine tablets to treat water during wartime service.

2.  It is at least as likely as not that the Veteran sustained a shrapnel wound of the right hip during his service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, a disability manifested by recurrent urinary tract infections was incurred in service. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  With resolution of reasonable doubt in the appellant's favor, residuals of a shrapnel wound of the right hip were incurred in service. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

Service connection

The Veteran contends that he has a disability manifested by recurrent urinary tract infections and residuals of a shrapnel wound of the right hip that were incurred during his active military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  


	A.  Recurrent urinary tract infections

The Veteran contends that he developed bladder dysfunction leading to his recurrent urinary tract infections as a result of drinking contaminated water that was treated with chlorine pills while stationed in the South Pacific.  The Veteran reported that soon after his service he began experiencing chronic urinary tract infections and that he was told that the chlorine pills had damaged his bladder.  The Veteran's VA and private treatment records confirm that he still experiences recurrent urinary tract infections.  His service treatment records do not reflect complaints of, or treatment for, recurrent urinary tract infections. 

The Veteran submitted a letter from Dr. G.C.P., his primary care physician who treated the Veteran's urinary tract infections for many years.  Dr. G.C.P. opined that there is a link between chlorine tablets and bladder injury.  Based on the existence of this link, he opined that the Veteran's urinary problems were at least as likely as not caused, or partially caused, by the use of these tablets in service.  There is no medical opinion to the contrary of record.

Therefore, resolving all doubt in favor of the Veteran, a disability manifested by recurrent urinary tract infections was incurred in service.

	B.  Shrapnel wound of the right hip

The Veteran contended that he was injured by a piece of shrapnel during his service.  He alleged that the shrapnel entered his right hip and buttock and that he still has retained shrapnel from this incident.  The Veteran's service treatment records do not reflect a shrapnel injury.  

The Veteran credibly alleged that he was working on a ship near Okinawa when the ship was attacked by the Japanese.  There was an explosion and a piece of shrapnel entered his left buttock.  He was treated by a Marine doctor who did not remove the piece of shrapnel.  There were many casualties during the attack, and as a result care was not taken to document all injuries in the service treatment records of the affected personnel.  The Veteran noted that he was not badly injured, comparatively, and he returned to duty after the incident.  The Veteran contends that the piece of retained shrapnel causes him pain as well as some problems when he has to undergo magnetic resonance imaging studies (MRIs) due to the metallic nature of the shrapnel.  

VA and private treatment records reflect a history of a shrapnel wound with retained shrapnel.  No incident other than the in-service explosion has been identified that could account for the retained shrapnel in the Veteran's body.

For these reasons, giving the benefit of the doubt to the Veteran, service connection for residuals of a shrapnel wound of the right hip is granted.   


ORDER

Service connection for a disability manifested by recurrent urinary tract infections is granted.

Service connection for residuals of a shrapnel wound of the right hip is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


